              Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 1 of 11




1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2 SARA WINSLOW (DCBN 457643)
  Chief, Civil Division
3
  MICHAEL T. PYLE (CABN 172954)
4 Assistant United States Attorney
  150 Almaden Boulevard, Suite 900
5 San Jose, California 95113
  Telephone: (408) 535-5087
6 FAX: (408) 535-5081
  Email: michael.t.pyle@usdoj.gov
7

8 Attorneys for Federal Defendants

9                               UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA
11
                                      OAKLAND DIVISION
12

13

14 MARC COHODES,                            )   CASE NO. 20-cv-04015-SBA
                                            )
15          Plaintiff,                      )
                                            )   FEDERAL DEFENDANTS’ ANSWER TO
16     v.                                   )   COMPLAINT FOR DECLARATORY AND
17 UNITED STATES DEPARTMENT OF              )   INJUNCTIVE RELIEF FOR VIOLATIONS OF THE
                                            )   FREEDOM OF INFORMATION ACT
   JUSTICE, FEDERAL BUREAU OF               )
18
   INVESTIGATION, and EXECUTIVE             )
19 OFFICE FOR UNITED STATES                 )
   ATTORNEYS,                               )
20                                          )
            Defendants.
21                                          )

22

23

24

25

26

27

28

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 2 of 11




 1          Defendants United States Department of Justice, Federal Bureau of Investigation (“FBI”), and

 2 Executive Office for United States Attorneys (“EOUSA”) (collectively, “Federal Defendants”) hereby

 3 respond to the Complaint for Declaratory and Injunctive Relief for Violations of the Freedom of

 4 Information Act filed by Plaintiff Marc Cohodes on June 17, 2020. The numbered paragraphs of this

 5 Answer correspond to the numbered paragraphs of the Complaint.

 6                                     SUMMARY OF THE ACTION
 7          1.      Federal Defendants admit that the Department of Justice is an agency of the federal

 8 government and that the FBI and EOUSA are components of the Department of Justice. Except as so

 9 expressly admitted, Federal Defendants deny the remaining allegations in Paragraph 1.
10          2.      Federal Defendants respectfully refers the Court to Plaintiffs’ FOIA requests at issue in
11 this case for a full and accurate statement of the requested documents. To the extent that Plaintiffs’

12 characterization of the FOIA requests at issue differs from its contents, Federal Defendants deny the

13 remaining allegations contained in Paragraph 2.

14          3.      The allegations in Paragraph 3 are not material to this FOIA dispute. As such, no
15 response is required. To the extent that a response is required, Federal Defendants are without sufficient

16 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

17 Paragraph 3.

18          4.      The allegations in Paragraph 4 are not material to this FOIA dispute. As such, no

19 response is required. To the extent that a response is required, Federal Defendants are without sufficient

20 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

21 Paragraph 4.

22          5.      Federal Defendants deny each and every allegation in Paragraph 5.

23          6.      The allegations in Paragraph 6 are not material to this FOIA dispute. As such, no

24 response is required. To the extent that a response is required, Federal Defendants are without sufficient

25 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

26 Paragraph 6.

27          7.      The allegations in Paragraph 7 are not material to this FOIA dispute. As such, no

28 response is required. To the extent that a response is required, Federal Defendants are without sufficient

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                         1
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 3 of 11




 1 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

 2 Paragraph 7. Further, it is not possible to make a single FOIA request that covers all components of the

 3 Department of Justice (“DOJ”) because the DOJ “has a decentralized system for processing [FOIA]

 4 requests, with each component handling requests for its records.” 28 C.F.R. § 16.1(c) (Jan. 4, 2017).

 5 “To make a request for records to the Department, a requester should write directly to the FOIA office

 6 of the component that maintains the records being sought.” Id. § 16.3(a)(1).

 7          8.     Federal Defendants deny each and every allegation in Paragraph 8.

 8          9.     Federal Defendants admit that Plaintiff submitted FOIA requests dated April 21, 2020 to

 9 the FBI, EOUSA, and DOJ’s Mail Referral Unit (“MRU”),1 which then forwarded Plaintiffs’ request the
10 Department’s Office of Information Policy (“OIP”). Except as so expressly admitted, Federal

11 Defendants deny each and every allegation in Paragraph 9.

12          10.    Paragraph 10 consist of Plaintiffs’ characterizations of its reasons for bringing this civil
13 action pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, to which no response is

14 required. To the extent that a response is required, Federal Defendants are without sufficient knowledge

15 to admit or deny the factual allegations and, on that basis, deny the allegations in Paragraph 10.

16                                               THE PARTIES
17          11.    Federal Defendants are without sufficient knowledge to admit or deny the factual

18 allegations and, on that basis, deny each and every allegation in Paragraph 11.

19          12.    Federal Defendants admit the allegations in Paragraph 12.

20          13.    Federal Defendants admit allegations in the first sentence in Paragraph 13. Federal

21 Defendants deny the allegations in the second sentence in Paragraph 13.

22          14.    Federal Defendants admit allegations in the first sentence in Paragraph 14. Federal

23 Defendants deny the allegations in the second sentence in Paragraph 14.

24                                      JURISDICTION AND VENUE
25          15.    Paragraph 15 contains Plaintiff’s legal conclusions regarding jurisdiction, to which no

26
           1 To the extent a requester is uncertain of which component would have records responsive to its
27
   request, a requester may send a FOIA request to the MRU, which will then forward the request to the
28 component(s) that it determines to be most likely to maintain the records that are sought. 28 C.F.R.
   16.3(a)(2).
     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                         2
               Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 4 of 11




 1 response is required. To the extent a response is required, Federal Defendants do not dispute that this

 2 Court has jurisdiction over this FOIA action for any claim for which Plaintiff has exhausted all of his

 3 administrative remedies.

 4          16.    Paragraph 16 contains Plaintiff’s legal conclusions regarding venue, to which no response

 5 is required. To the extent a response is required, Federal Defendants do not contest venue in this

 6 District.

 7                                       FACTUAL BACKGROUND
 8          17.    The allegations in Paragraph 17 are not material to this FOIA dispute. As such, no

 9 response is required. To the extent that a response is required, Federal Defendants are without sufficient
10 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

11 Paragraph 17.

12          18.    The allegations in Paragraph 18 are not material to this FOIA dispute. As such, no
13 response is required. To the extent that a response is required, Federal Defendants are without sufficient

14 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

15 Paragraph 18.

16          19.    The allegations in Paragraph 19 are not material to this FOIA dispute. As such, no
17 response is required. To the extent that a response is required, Federal Defendants are without sufficient

18 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

19 Paragraph 19.

20          20.    The allegations in Paragraph 20 are not material to this FOIA dispute. As such, no

21 response is required. To the extent that a response is required, Federal Defendants are without sufficient

22 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

23 Paragraph 20.

24          21.    The allegations in Paragraph 21 are not material to this FOIA dispute. As such, no

25 response is required. To the extent that a response is required, Federal Defendants are without sufficient

26 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

27 Paragraph 21.

28          22.    The allegations in Paragraph 22 are not material to this FOIA dispute. As such, no

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                        3
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 5 of 11




 1 response is required. To the extent that a response is required, Federal Defendants are without sufficient

 2 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

 3 Paragraph 22.

 4          23.    The allegations in Paragraph 23 are not material to this FOIA dispute. As such, no

 5 response is required. To the extent that a response is required, Federal Defendants are without sufficient

 6 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

 7 Paragraph 23.

 8          24.    The allegations in Paragraph 24 are not material to this FOIA dispute. As such, no

 9 response is required. To the extent that a response is required, Federal Defendants are without sufficient
10 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

11 Paragraph 24.

12          25.    The allegations in Paragraph 25 are not material to this FOIA dispute. As such, no
13 response is required. To the extent that a response is required, Federal Defendants are without sufficient

14 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

15 Paragraph 25.

16          26.    The allegations in Paragraph 26 are not material to this FOIA dispute. As such, no
17 response is required. To the extent that a response is required, Federal Defendants are without sufficient

18 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

19 Paragraph 26.

20          27.    The allegations in Paragraph 27 are not material to this FOIA dispute. As such, no

21 response is required. To the extent that a response is required, Federal Defendants are without sufficient

22 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

23 Paragraph 27.

24          28.    The allegations in Paragraph 28 are not material to this FOIA dispute. As such, no

25 response is required. To the extent that a response is required, Federal Defendants are without sufficient

26 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

27 Paragraph 28.

28          29.    The allegations in Paragraph 29 are not material to this FOIA dispute. As such, no

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                        4
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 6 of 11




 1 response is required. To the extent that a response is required, Federal Defendants are without sufficient

 2 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

 3 Paragraph 29.

 4          30.    The allegations in Paragraph 30 are not material to this FOIA dispute. As such, no

 5 response is required. To the extent that a response is required, Federal Defendants are without sufficient

 6 knowledge to admit or deny the factual allegations and, on that basis, deny each and every allegation in

 7 Paragraph 30.

 8          31.    The allegations in Paragraph 31 are not material to this FOIA dispute, as Plaintiff only

 9 alleges violation of the April 21, 2020 FOIA requests to the FBI and EOUSA. As such, no response is
10 required. To the extent that a response is required, Federal Defendants are without sufficient knowledge

11 to admit or deny the factual allegations and, on that basis, deny each and every allegation in Paragraph

12 31.

13          32.    The allegations in Paragraph 32 are not material to this FOIA dispute, as Plaintiff only
14 alleges violation of the April 21, 2020 FOIA requests to the FBI and EOUSA. As such, no response is

15 required. To the extent that a response is required, Federal Defendants are without sufficient knowledge

16 to admit or deny the factual allegations and, on that basis, deny each and every allegation in Paragraph

17 32.

18          33.    The allegations in Paragraph 33 consist of legal conclusions, to which no response is

19 required. To the extent that a response is required, Federal Defendants deny each and every allegation

20 in Paragraph 33.

21          34.    The allegations in Paragraph 34 are not material to this FOIA dispute, as Plaintiff only

22 alleges violation of the April 21, 2020 FOIA requests to the FBI and EOUSA. As such, no response is

23 required. To the extent that a response is required, Federal Defendants are without sufficient knowledge

24 to admit or deny the factual allegations and, on that basis, deny each and every allegation in Paragraph

25 34.

26          35.    The allegations in Paragraph 35 consist of legal conclusions, to which no response is

27 required. To the extent that a response is required, Federal Defendants deny each and every allegation

28 in Paragraph 35.

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                        5
              Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 7 of 11




 1          36.     The allegations in Paragraph 36 consist of legal conclusions, to which no response is

 2 required. To the extent that a response is required, Federal Defendants deny each and every allegation

 3 in Paragraph 36.

 4          37.     Federal Defendants respectfully refers the Court to the FBI’s February 28, 2020 response

 5 to Plaintiff’s FOIA request for a full and accurate statement of its contents. To the extent that Plaintiffs’

 6 characterization of the FBI’s response differs from its contents, Federal Defendants deny the remaining

 7 allegations contained in Paragraph 37.

 8          38.     Federal Defendants respectfully refers the Court to the FBI’s February 28, 2020 response

 9 to Plaintiff’s FOIA request for a full and accurate statement of its contents. To the extent that Plaintiffs’
10 characterization of the FBI’s response differs from its contents, Federal Defendants deny the remaining

11 allegations contained in Paragraph 38.

12          39.     Federal Defendants respectfully refers the Court to the FBI’s February 28, 2020 response
13 to Plaintiff’s FOIA request for a full and accurate statement of its contents. To the extent that Plaintiffs’

14 characterization of the FBI’s response differs from its contents, Federal Defendants deny the remaining

15 allegations contained in Paragraph 39.

16          40.     Federal Defendants are without sufficient knowledge to admit or deny the factual
17 allegations and, on that basis, deny each and every allegation in Paragraph 40.

18          41.     Federal Defendants are without sufficient knowledge to admit or deny the factual

19 allegations and, on that basis, deny each and every allegation in Paragraph 41.

20          42.     Federal Defendants are without sufficient knowledge to admit or deny the factual

21 allegations and, on that basis, deny each and every allegation in Paragraph 42.

22          43.     Federal Defendants are without sufficient knowledge to admit or deny the factual

23 allegations and, on that basis, deny each and every allegation in Paragraph 43.

24          44.     Federal Defendants are without sufficient knowledge to admit or deny the factual

25 allegations and, on that basis, deny each and every allegation in Paragraph 44.

26          45.     Federal Defendants admit that Plaintiff submitted FOIA requests dated April 21, 2020 to

27 the FBI, EOUSA, and the MRU, which forwarded the request to OIP, but otherwise deny the allegations

28 of the first sentence of Paragraph 45. Federal Defendants are without sufficient knowledge to admit or

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                          6
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 8 of 11




 1 deny the factual allegations in the second through fourth sentences of Paragraph 45 and, on that basis,

 2 deny each and every allegation in the second through fourth sentences of Paragraph 45. Federal

 3 Defendants deny each and every allegation in the fifth and sixth sentences of Paragraph 45.

 4          46.    Paragraph 46 consists of Plaintiff’s characterizations of its reasons for bringing this civil

 5 action pursuant to FOIA to which no response is required. To the extent that a response is required,

 6 Federal Defendants are without sufficient knowledge to admit or deny the factual allegations and, on

 7 that basis, deny the allegations in Paragraph 46.

 8                                       FIRST CLAIM FOR RELIEF
 9          47.    Federal Defendants repeat and reallege their responses to Paragraphs 1-46.
10          48.    Federal Defendants admit that Plaintiff submitted a FOIA request to the FBI on April 21,
11 2020. The remaining allegations in Paragraph 48 consist of legal conclusions, to which no response is

12 required. To the extent that a response is required, Federal Defendants deny each and every allegation

13 in Paragraph 48.

14          49.    The allegations in Paragraph 49 consist of legal conclusions, to which no response is
15 required. To the extent that a response is required, Federal Defendants deny each and every allegation

16 in Paragraph 49.

17          50.    The allegations in Paragraph 50 consist of legal conclusions, to which no response is
18 required. To the extent that a response is required, Federal Defendants deny each and every allegation

19 in Paragraph 50.

20          51.    The allegations in Paragraph 51 consist of legal conclusions, to which no response is

21 required. To the extent that a response is required, Federal Defendants deny each and every allegation

22 in Paragraph 51.

23          52.    The allegations in Paragraph 52 consist of legal conclusions, to which no response is

24 required. To the extent that a response is required, Federal Defendants deny each and every allegation

25 in Paragraph 52.

26          53.    The allegations in Paragraph 53 consist of legal conclusions, to which no response is

27 required. To the extent that a response is required, Federal Defendants deny each and every allegation

28 in Paragraph 53.

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                          7
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 9 of 11




 1         54.     The allegations in Paragraph 54 consist of legal conclusions, to which no response is

 2 required. To the extent that a response is required, Federal Defendants deny each and every allegation

 3 in Paragraph 54.

 4                                    SECOND CLAIM FOR RELIEF
 5         55.     Federal Defendants repeat and reallege their responses to Paragraphs 1-46.

 6         56.     Federal Defendants admit that Plaintiff submitted a FOIA request to EOUSA on April 21,

 7 2020. The remaining allegations in Paragraph 56 consist of legal conclusions, to which no response is

 8 required. To the extent that a response is required, Federal Defendants deny each and every allegation

 9 in Paragraph 56.
10         57.     The allegations in Paragraph 57 consist of legal conclusions, to which no response is
11 required. To the extent that a response is required, Federal Defendants deny each and every allegation

12 in Paragraph 57.

13         58.     The allegations in Paragraph 58 consist of legal conclusions, to which no response is
14 required. To the extent that a response is required, Federal Defendants deny each and every allegation

15 in Paragraph 58.

16         59.     The allegations in Paragraph 59 consist of legal conclusions, to which no response is
17 required. To the extent that a response is required, Federal Defendants deny each and every allegation

18 in Paragraph 59.

19         60.     The allegations in Paragraph 60 consist of legal conclusions, to which no response is

20 required. To the extent that a response is required, Federal Defendants deny each and every allegation

21 in Paragraph 60.

22         61.     The allegations in Paragraph 61 consist of legal conclusions, to which no response is

23 required. To the extent that a response is required, Federal Defendants deny each and every allegation

24 in Paragraph 61.

25         62.     The allegations in Paragraph 62 consist of legal conclusions, to which no response is

26 required. To the extent that a response is required, Federal Defendants deny each and every allegation

27 in Paragraph 62.

28         The remainder of the Complaint consists of Plaintiff’s Prayer for Relief, to which no response is

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                       8
             Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 10 of 11




 1 required. To the extent a response is required, Federal Defendants deny the allegations in the Prayer for

 2 Relief section of the Complaint, and deny that Plaintiff is entitled to any of the relief requested, or to any

 3 relief whatsoever from Federal Defendants.

 4                                                AFFIRMATIVE DEFENSES

 5          1.      The Department of Justice is the only proper defendant in this case since it is an agency
 6 within the meaning of 5 U.S.C. § 552(f). Neither the FBI nor EOUSA is a proper defendant.

 7          2.      To the extent that Plaintiff alleges or asserts matters not contained in a legally sufficient
 8 and timely administrative claim, any unexhausted claim is barred by a failure to exhaust administrative

 9 remedies.
10          3.      The FOIA requests that are the subject of this lawsuit implicate certain information that is
11 protected from disclosure by one of more statutory exemptions. See 5 U.S.C. § 552(b). Disclosure of

12 such information is not required or permitted.

13          4.      Plaintiff is not entitled to remedies beyond what is provided for in the FOIA. See 5
14 U.S.C. § 552.

15          Federal Defendants reserve the right to assert additional affirmative defenses as warranted.
16          WHEREFORE, Federal Defendants pray that:
17          1.      Plaintiff take nothing by its Complaint;
18          2.      The Complaint be dismissed with prejudice;
19          3.      Judgment be entered in favor of Federal Defendants;
20          4.      Federal Defendants be awarded their costs of suit;
21          5.      The Court award such other and further relief, as it may deem proper.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA                          9
           Case 4:20-cv-04015-SBA Document 26 Filed 09/09/20 Page 11 of 11




1 Dated: September 9, 2020            Respectfully submitted,

2

3                                      DAVID L. ANDERSON

4                                      United States Attorney

5
                                       /s/ Michael T. Pyle
6                                      By:_______________.
                                       MICHAEL T. PYLE
7
                                       Assistant U.S. Attorney
8                                      Attorneys for Federal Defendants

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     FEDERAL DEFENDANTS’ ANSWER
     CASE NO. 20-CV-04015-SBA             10
